Citation Nr: 1532063	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.  

2.  Entitlement to service connection for residuals of a right ankle injury.  

3.  Entitlement to service connection for residuals of a right elbow injury.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a sinus disorder, including allergic rhinitis.  

6.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1989 and from December 2003 to April 2005.  

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2008 (ankle, knee, hypertension, sleep disorder, sinus, hearing loss, PTSD) and July 2009 (right elbow, rhinitis) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In notices of disagreement (NODs) received at the RO in May 2009 and August 2009, the Veteran clarified the issues denied by the RO with which he disagreed.  The RO addressed all of those issues in a February 2010 statement of the case.  The Veteran perfected his appeal to the Board with the submission of a VA Form 9, received at the RO in February 2010.  

In an April 2010 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent rating effective from June 15, 2009.  

In a July 2011 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable rating, effective from October 27, 2008.  

In November 2011, the Veteran and his wife testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting at the Board in Washington, D.C.  A transcript of this testimony is associated with the claims file.

The case was remanded for additional development of the record in April 2012.  In this remand, the Board explained that the claims of service connection for sinusitis and allergic rhinitis would be considered together because they are closely intertwined.  The issue was recharacterized as such to reflect this interpretation.  

Before the case was returned to the Board, the RO issued a rating decision in February 2013 granting service connection for PTSD and right ear hearing loss.  

Pursuant to arguments raised in the March 2015 Informal Hearing Presentation, the issues of entitlement to compensation for pes planus, a gastrointestinal disorder, a skin disorder, a back disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of service connection for residuals of a right knee injury, a right ankle injury, a right elbow injury, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis, as likely as not, had its onset during service; the Veteran does not have a separately diagnosed chronic sinus condition.  

2.  The Veteran has insomnia, which is considered in the criteria for rating the Veteran's PTSD; he does not have a separately diagnosed disability of obstructive sleep apnea.  


CONCLUSIONS OF LAW

1.  Allergic rhinitis, but not chronic sinusitis, was incurred in service.  U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A sleep disorder, including obstructive sleep apnea, was not incurred in service.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in October 2008 (prior to the December 2008 rating decision) and July 2009 (prior to the July 2009 rating decision) VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records from both periods of active service are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations to address these claims in September and November 2012.  The examiners' findings were based on review of the service treatment records, the VA and private treatment records, and an examination with the Veteran.  The examinations are adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was afforded a Board hearing to present testimony in support of his claims in November 2011.  The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The issues were thereafter remanded for additional development.  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, the AOJ complied with the April 2012 remand directives with respect to the claims addressed in this decision.  Adequate VA examinations were obtained with opinions based on adequate rationale.  Additional VA treatment records were added to the record, and reasonable attempts were made to obtain the Veteran's personnel file and any additional outstanding service treatment records.  Although the RO was unable to obtain outstanding records from the Veteran's National Guard duty from July 1989 to July 1993, these records were requested in connection with the Veteran's PTSD claim, and that claim of service connection has since been granted.  In addition, the Veteran was notified that the records could not be obtained, that he should provide records in his possession or the location of such records, that he could provide alternate sources of evidence and that if he did not respond within 30 days a decision could be made on his claim.  See 38 C.F.R. § 3.159(e) (2014).  As such, the Board finds that there has been substantial compliance with the Board's April 2012 remand directives.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.


II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Finally, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multi-symptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 C.F.R. § 3.317.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required.  38 C.F.R. § 3.317(a).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

The Veteran's service treatment records (STRs) show that the Veteran had no complaints at the time he entered service in December 2003; and, a June 2004 pre-deployment examination also indicates no findings or complaints regarding the claims on appeal.  This is consistent with the Veteran's reports that his claimed disabilities were either incurred during, or as a result of, his deployment to the Middle East in 2004.  

Allergic Rhinitis/Sinusitis

With regard to the Veteran's claim of service connection for a sinus disorder, including allergic rhinitis, the Veteran reports that he began having nasal stuffiness and allergy-like symptoms during service in Iraq when he was exposed to a landfill/burn pits and that these symptoms have continued ever since.  The Veteran is certainly competent to report the onset of these easily recognizable symptoms, as well as the continuity of these symptoms since service.  Furthermore, the Veteran submitted private treatment records from 2006 showing treatment for allergies, and the current VA treatment records show that the Veteran is currently being treated with allergy medications.  Based on the Veteran's statements regarding in-service onset, and the post-service medical evidence from 2006 which is contemporaneous in time to the Veteran's discharge in 2005, reasonable doubt is raised as to the onset of the Veteran's allergic rhinitis.  

A VA examiner in November 2012 noted the Veteran's reports that his allergy symptoms started in service, but found "no proof of it from the service medical records and hence whether his allergic rhinitis started in Iraq or not cannot be commented upon without resorting to mere speculation."  The examiner also stated, "Chronic use of Afrin x 3 years probably made it worse.  He has stopped it since 2008."  

The examiner did not, however, discuss the 2006 private treatment records showing treatment for allergy symptoms just over a year following discharge from service.  These records show a diagnosis of allergies with sinus congestion, runny nose and stuffy nose.  

Importantly, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the Veteran reported that these symptoms began in service, and the records from 2006 support that contention.  The fact that the Veteran sought treatment just over one year after his service discharge tends to leave doubt as to whether the Veteran's symptoms actually began during service.  Because all doubt is resolved in the Veteran's favor, service connection for allergic rhinitis is warranted.  Based on the evidence of record, including the Veteran's credible and competent statements as to the onset of the allergy symptoms, coupled with the objective findings in 2006, the Board finds that his allergic rhinitis cannot be disassociated from service.  As such, service connection for allergic rhinitis is warranted.  

Regarding the sinusitis claim, the examination report of November 2012 does not list chronic sinusitis as a current disability.  This is based on examination of the Veteran's sinuses, as well as a review of the medical record in this case.  The STRs do not show treatment for chronic sinusitis and the record does not show current chronic sinusitis.  Moreover, the Veteran's sinus congestion noted in 2006 is recognized as part and parcel of the allergic rhinitis.  In light of the foregoing, a separate grant of service connection for sinusitis is not warranted.  For these reasons, the preponderance of the evidence is against the claim and service connection for sinusitis is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


Sleep Disorder

The Veteran was afforded a VA examination in November 2012.  The examiner reviewed the Veteran's claims folder and found that the Veteran did not have a diagnosis of sleep apnea and no symptoms suggestive of sleep apnea.  Rather, the examiner opined that the Veteran's reported insomnia appeared to be due to nightmares and loud noises that wake him up and hence, it appears to be a symptom related to the service-connected PTSD [and one that is contemplated in the schedular criteria for rating PTSD].  The examiner found that the Veteran did not demonstrate any symptoms of sleep apnea and the service treatment records are negative for any sleep disorder.  As such, the examiner opined that it is less likely that the onset was during service.  As no current disability of sleep apnea is shown, service connection for sleep apnea is not warranted.  

Finally, while the Veteran has qualifying service in Southwest Asia during the Persian Gulf War, the Veteran has not alleged, and the medical evidence does not show, that the complaint of a sleep disorder does not have a known clinical diagnosis or is a symptom of a medically unexplained multi-symptom illness.  See 38 C.F.R. § 3.317.  Sleep apnea was not diagnosed on examination.  Regarding the insomnia, a medical professional has attributed such symptom to the service-connected PTSD.  Thus, there is a medical explanation for these complaints.  38 C.F.R. § 3.317(a)(3), (b).  Therefore, presumptive service connection based on Southwest Asia service is not warranted in this case.  


ORDER

Service connection for allergic rhinitis is granted; a separate grant of service connection for sinusitis is denied.  

Service connection for a sleep disorder is denied.  



REMAND

Right Ankle, Right Knee, & Right Elbow

STRs from his prior period of service show that the Veteran sprained his right ankle in November 1979, but a January 1993 Army National Guard periodic examination reveals no disabling conditions or complaints thereof.  

With regard to the Veteran's claims of service connection for residuals of injuries to the right knee, right ankle and right elbow, the Veteran maintains that he suffered injury to these joints during a fall in Iraq in 2004.  A review of the STRs reveals that the Veteran was treated for knee and ankle pain in November 2004.  The report notes that the Veteran had injured the knee and ankle in a fall seven days previously, and continued to have pain.  On examination, swelling of the right ankle was noted, and the ankle and knee were tender to palpation.  The Veteran also maintains that he injured his right elbow in the same fall, although this is not documented in the STRs.  

A January 2009 x-ray study of the right elbow shows mild degenerative changes in the right elbow.  A February 2009 EMG of the right elbow was negative.  

A March 2009 VA radiologist's report indicates that the Veteran has severe osteoarthritic change in the tibiotalar joint where there is full thickness articular cartilage loss both anteriorly and posteriorly.  The radiologist also found evidence of osteoarthritic change in all of the other intertarsal joints as well as tarsometatarsal joints.  There was prominent dorsal spurring with talar beaking and there was a full thickness tear of the anterior talofibular ligament and a tear of the anterior tibiofibular ligament.  

An April 2009 MRI of the right knee reveals full thickness chondromalacia of the medial femoral condyle with adjacent partial thickness chondromalacia of the medial tibial plateau.  

A November 2009 VA outpatient orthopedic surgery note indicates that the Veteran had an impression of chronic ankle pain following sprain suffered several years ago in Iraq.  

The Veteran reports that he has had pain in his right elbow, ankle and right knee ever since the injury in service.  At his video conference in November 2011, he testified to the same.  

A VA joints examination was conducted in September 2012.  The examiner reviewed the Veteran's claims file and noted diagnoses of right ankle arthritis and peroneal tendonitis; right knee arthritis; and right elbow arthritis.  

Regarding the right knee, the examiner noted the fall while in service in 2004 but opined that it was unlikely to cause arthritis of the knee in the absence of a definite fracture, which was not shown.  The examiner noted that knee arthritis is a common condition in the general population and is the result of general wear and tear.  The examiner noted that the knee arthritis is consistent with degenerative arthritis, though the fall may have caused a temporary flare of pain.  The examiner opined that the Veteran's current right knee pain is not related to the fall in service.  

Similarly, the examiner opined that the 2004 fall was unlikely to cause arthritis of the elbow in the absence of a fracture, which the Veteran did not have.  The examiner noted that the Veteran had evidence of arthritis in both compartments of his elbow, which is not consistent with post-traumatic arthritis.  The examiner explained that the Veteran's arthritis was consistent with degenerative arthritis; and, although the fall may have caused a temporary flare of pain, the current pain was not related to the fall.  

However, in the March 2015 Informal Hearing Presentation (IHP), the Veteran's representative asserts that the orthopedic claims should be granted because they are secondary to his service-connected PTSD.  According to the IHP, "Every VA rater and clinical professional, as well as the general public knows that PTSD is associated with arthritis, back pain and musculoskeletal problems."  

In light of these assertions, the orthopedic claims of service connection for disabilities of the right elbow, right ankle, and right knee must be remanded for additional development of the record, to include obtaining a medical opinion as to whether service connection on a secondary basis is warranted.  

Hypertension

A review of the Veteran's STRs shows that he was treated in service in November 2004 for chronic bi-temporal throbbing headaches.  At the time of treatment in November 2004, the Veteran reported that the headaches had been ongoing for several months.  There was no family history of migraines and the Veteran did not report sinus pain or pressure at that time.  However, the Veteran's blood pressure was recorded that day as 156/96.  Another reading on the same day was recorded as 126/80.  The Veteran was sent to another facility for blood pressure checks.  

There is no indication from the STRs that the Veteran was diagnosed in service with hypertension.  Current treatment records show diagnosis and treatment for hypertension, and the Veteran testified that he did not have high blood pressure before service in Iraq.  

The Veteran was afforded a VA hypertension examination in November 2012.  The examiner noted a review of the claims file.  During this examination, the diagnosis was hypertension, with an October 2008 date of diagnosis.  The Veteran reported to the examiner that he was told that he had high blood pressure during service but was never started on any medications during service or shortly after discharge in 2005.  The examination report notes that the Veteran's blood pressure was 168/88 when he first sought VA treatment in October 2008.  The examiner listed the following in-service blood pressure readings:

125/74 on 6/1/04
120/80 on 12/7/03
135/82 on 11/10/04
126/80 on 11/11/04

The examiner opined that the STRs did not show the onset of hypertension during service.  The examiner also opined that there is no evidence suggesting that the current hypertension is otherwise related to service.

However, as with the orthopedic claims noted above, the Veteran's March 2015 IHP asserts that the Veteran's hypertension is secondary to his PTSD and/or his use of non-steroidal anti-inflammatory drugs (NSAIDS).  As such, additional medical inquiry is necessary to decide the claim.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of the Veteran's hypertension, as well as any current right knee, right ankle, and right elbow disability.  All indicated x-rays and laboratory tests should be completed.  The claims file and the electronic record, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  

(a)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current hypertension, and disabilities of the right knee, right ankle and right elbow are at least as likely as not due to or caused by the service-connected PTSD.  See the March 2015 informal hearing presentation on VBMS ("Every VA rater and clinical professional...knows that PTSD is associated with arthritis, back pain and musculoskeletal problems.  It is all there between www.ptsd.va.gov and the VA MEPSS. The same is true for hypertension, a cardiovascular disease for VA purposes.")  

(b)  The examiner should also opine as to whether it is at least as likely as not that the Veteran's current hypertension and disabilities of the right knee, right ankle and right elbow are aggravated (i.e., worsened) beyond the natural progress by the service-connected PTSD.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

(c)  Regarding the right ankle, the examiner is asked to opine whether it is at least as likely as not that arthritis and/or tendonitis are related to service.  The examiner's attention is directed to a service treatment record reflecting a sprain in November 1979 and treatment for a right ankle injury in November 2004.  

A complete rationale should accompany all opinions expressed.

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After adjudicating the Veteran's claims of compensation for pes planus and a back disorder which are inextricably intertwined with the claims of service connection for a right ankle disability and a knee disability, readjudicate the Veteran's claims for entitlement to service connection for the residuals of a right knee injury, a right ankle injury, a right elbow injury, and hypertension.  If service connection for pes planus or a back disorder is granted, obtain medical opinions as to whether the right knee disorder is due to or aggravated by the pes planus and/or back disorder and whether the right ankle disorder is due to or aggravated by the back disorder.  If service connection for any orthopedic disorder is granted, for which the Veteran uses NSAIDs, request a medical opinion as to whether hypertension is due to or aggravated by NSAID use for the orthopedic disorder.  

3.  Thereafter, take any additional development action that is deemed warranted and, if any claim on appeal is not resolved in the Veteran's favor, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


